           Case 1:20-cv-03645-CAP Document 1 Filed 09/02/20 Page 1 of 8




                    THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

CASSANDRA WILLIAMS,                            )
                                               )   Civil Action No.
     Plaintiff,                                )
v.                                             )
                                               )
ELIJAH HEALTH CARE SOLUTIONS                   )   JURY TRIAL DEMANDED
LLC,                                           )
                                               )
     Defendant.                                )
                                               )
_________________________________

                          COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff Cassandra Williams (“Plaintiff”), through

undersigned counsel, and files this lawsuit against Defendant Elijah Health Care

Solutions LLC (“Defendant”), and for her Complaint shows the following:

                             I.    Nature of Complaint

                                          1.

        Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.

                                          2.

        This action seeks declaratory relief, along with liquidated and actual

damages, attorney’s fees and costs for Defendant’s failure to pay federally
         Case 1:20-cv-03645-CAP Document 1 Filed 09/02/20 Page 2 of 8




mandated overtime wages to Plaintiff in violation of the Fair Labor Standards Act

of 1938, as amended, 29 U.S.C. §201 et seq. (hereinafter the “FLSA”). Plaintiff

also brings claims pursuant to 26 U.S.C. § 7434.

                            II.    Jurisdiction and Venue

                                            3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. § 216(b) and

28 U.S.C. § 1331.

                                            4.

      Defendant does business in and is engaged in commerce in the State of

Georgia and is subject to jurisdiction over the claims asserted herein. Venue is

proper in this district pursuant to 29 U.S.C. § 1391(b) because Defendant resides in

this district and a substantial part of the events and omissions that give rise to

Plaintiff’s claims occurred in this district.




                                            2
        Case 1:20-cv-03645-CAP Document 1 Filed 09/02/20 Page 3 of 8




                            III.   Parties and Facts

                                       5.

      Plaintiff has been “employed” by Defendant as a certified nurse assistant

since December 2016.

                                       6.

      Until approximately late July 2020, Plaintiff has been paid on an hourly

basis. Beginning in late July 2020, Defendant began characterizing Plaintiff as a

salaried employee.

                                       7.

      Plaintiff has been an “employee” of Defendant, as that term has been defined

by the FLSA.

                                       8.

      Throughout her employment with Defendant, Plaintiff has been non-exempt

and entitled to overtime compensation for hours worked over 40 in a workweek.

                                       9.

      During her employment, Plaintiff regularly worked more than 40 hours in

given workweeks and was not paid overtime compensation, calculated at one and

one half times her regular rate, for hours worked over 40 in such weeks. Instead,




                                        3
           Case 1:20-cv-03645-CAP Document 1 Filed 09/02/20 Page 4 of 8




Defendant has paid Plaintiff her regular hourly rate for overtime hours while

paying her on an hourly basis.

                                           10.

        Since switching to characterizing Plaintiff as a salaried employee, Defendant

has not paid Plaintiff any compensation for her overtime hours.

                                           11.

        Defendant is a private employer engaged in interstate commerce, and its

gross revenues exceed $500,000 per year.

                                           12.

        Defendant suffered or permitted Plaintiff to regularly work in excess of 40

hours in given workweeks without receiving overtime compensation at one and

one half times Plaintiff’s regular rate.

                                           13.

        Defendant is an “employer” within the definition of the FLSA, 29 U.S.C.

§203(d).

                                           14.

        Defendant is governed by and subject to the FLSA, 29 U.S.C. §204 and

§207.




                                           4
         Case 1:20-cv-03645-CAP Document 1 Filed 09/02/20 Page 5 of 8




                                       15.

      Throughout Plaintiff’s employment, Plaintiff’s job duties and the

performance thereof, along with her hours worked were controlled by Defendant.

                                       16.

      Throughout    her   employment    with   Defendant,   Plaintiff   has   been

economically dependent on Defendant.

                                    Count I

                Violation of the Overtime Wage Requirement of
                         the Fair Labor Standards Act

                                       17.

      Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                       18.

      Defendant has violated the FLSA, 29 U.S.C. § 201, et seq. including but not

limited to 29 U.S.C. § 207, by failing to pay overtime wages for hours Plaintiff

worked in excess of (40) hours in given workweeks.




                                       5
         Case 1:20-cv-03645-CAP Document 1 Filed 09/02/20 Page 6 of 8




                                           19.

      The FLSA, 29 U.S.C. § 207, requires employers to pay employees one and

one-half times the regular rate of pay for all hours worked in excess of (40) hours

in a workweek.

                                           20.

      Defendant knew or had reason to know Plaintiff regularly worked over 40

hours in workweeks without overtime compensation.

                                           21.

      Defendant’s actions, policies and/or practices as described above violate the

FLSA’s overtime requirement by regularly and repeatedly failing to compensate

Plaintiff at the required overtime rate.

                                           22.

      Defendant knew, or showed reckless disregard for the fact that Defendant

failed to pay Plaintiff overtime compensation in violation of the FLSA.

                                           23.

      Pursuant to the FLSA, 29 U.S.C. § 216, Plaintiff is entitled to recover the

unpaid overtime wage differential, liquidated damages in an equal amount to

unpaid overtime, attorneys’ fees, and the costs of this litigation incurred in

connection with these claims.

                                           6
  Case 1:20-cv-03645-CAP Document 1 Filed 09/02/20 Page 7 of 8




                            Prayer for Relief

WHEREFORE, Plaintiff respectfully requests that this Court:

(A)   Grant Plaintiff a trial by jury as to all triable issues of fact;

(B)   Enter judgment against Defendant and awarding Plaintiff unpaid

      wages pursuant to the FLSA, 29 U.S.C. §§ 206(d), 207, and 216,

      liquidated damages as provided by 29 U.S.C. § 216, pre-judgment

      interest on unpaid wages, court costs, expert witness fees, and

      reasonable attorneys’ fees pursuant to 29 U.S.C. § 216, and all other

      remedies allowed under the FLSA; and,

(C)   Grant declaratory judgment declaring that Plaintiff’s rights have been

      violated and that Defendant violated the FLSA;

(D)   Grant Plaintiff leave to add additional state law claims if necessary;

      and;

(E)   Award Plaintiff such further and additional relief as may be just and

      appropriate.

This 2nd day of September, 2020.

                                         BARRETT & FARAHANY

                                         /s/ V. Severin Roberts
                                         V. Severin Roberts
                                         Georgia Bar No. 940504
                                         Attorney for Plaintiff
                                     7
       Case 1:20-cv-03645-CAP Document 1 Filed 09/02/20 Page 8 of 8




1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
Severin@JusticeAtWork.com




                                    8
